Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 2, claims 15-25 in the reply filed on 04/08/2022 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 15-17and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation( a second component selected from the group consisting of silica, silicate, and a metal oxide; the metal oxide of the second component, when present, being selected from the group consisting of zinc oxide, aluminum oxide, antimony oxide, barium oxide, magnesium oxide, and zirconium oxide) , and the claim also recites providing a second component precursor selected from a silica precursor and an alumina precursor, which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over combined teaching of US20060167138 A1(US’138) and US 20120097068A1(US’068) or further in view of US 20140256849(US’849) or/and EP2088126B1(EP’126; submitted by applicants on 07/20/2021).
Regarding claims 15 and 22 - 23, US’138 discloses zinc oxide coated with silica particles having a  size  of  5-200 nm( [0019]) for coating or cosmetic ([0001]) made by the process comprising the following steps:
1) No particular limitation is imposed on the method of producing zinc oxide which serves as the raw material of the silica-coated zinc oxide fine particles, and any appropriate method may be used. Thus, there may be employed zinc hydroxide obtained by neutralizing an aqueous solution of a water-soluble salt such as zinc sulfate or zinc chloride. The average primary particle size of zinc oxide particles which serve as raw material is preferably 1 nm to 200 nm, more preferably 5 nm to 120 nm. The average secondary particle size is preferably 0.5 micron or less ([0067-0068]).
2) a suspension containing starting zinc oxide particles, water, an organic solvent, and an alkali is prepared, and then tetraalkoxysilane diluted with an organic solvent is added dropwise at a constant rate of addition. The pH of the composition for forming silica coating should be alkaline during film formation, in order to attain a satisfactory density of coating (pH >7). ([0070] and [0074]).
 The examples of the alkali used in the composition for forming silica film include, but are not limited to, inorganic alkalis such as ammonia, sodium hydroxide, and potassium hydroxide; inorganic alkali salts such as ammonium carbonate, ammonium hydrogencarbonate, sodium carbonate, and sodium hydrogencarbonate; organic alkalis such as monomethylamine, dimethylamine, trimethylamine, monoethylamine, diethylamine, triethylamine, pyridine, aniline, choline, tetramethylammonium hydroxide, and guanidine; and organic alkali salts such as ammonium formate, ammonium acetate, monomethylammonium formate, dimethylammonium acetate, pyridin lactate, guanidinoacetic acid, and anilin acetate.([0057]).
US’138 is silent about mixing Zinc salt with the claimed base such as potassium hydroxide.
US’068 discloses potassium hydroxide is used in making ZnO particles from Zinc salt ([0177]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the potassium hydroxide with znic salt to make the ZnO particles, motivated by the fact that US’138 discloses that no particular limitation is imposed on the method of producing zinc oxide which serves as the raw material of the silica-coated zinc oxide fine particles, and any appropriate method may be used ([0067-0068]) and US’068 discloses that potassium hydroxide is used in the general Procedure for the Preparation of Zinc Oxide ([0177]).
US’138 discloses that zinc oxide particles serving as a starting material are immersed in a composition for forming silica coating, and the resultant system is maintained at a predetermined temperature, whereby the surfaces of the zinc oxide particles are selectively coated with silica, resulting in formation of silica coating. Specifically, the silica coating may be formed through a method in which, firstly, a composition for forming silica coating is prepared and, then, zinc oxide particles serving as a starting material are supplied for forming silica coating; or alternatively, zinc oxide particles serving as a starting material are suspended in a solvent in advance and, subsequently, other starting materials are added to thereby form a composition for forming silica coating, and then a silica coating is formed. That is, no particular limitation is imposed on the starting materials of the coating composition or on the sequential order in which the starting zinc oxide particles are added; a silica coating can be formed regardless of the order of addition ([0069]). US’068 discloses that zinc oxide nanoparticles are used in a solvent in suspended form. The zinc oxide nanoparticles can also be produced in situ in the solvent ([0033]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to reacting the first component precursor( zinc salt), the second component precursor ( silica precursor), and the base solution ( potassium hydroxide) to form a reaction mixture since  it  has  been  held  that it is has been held that selection of any order of mixing ingredients is prima facie obvious. In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930).
Although the combined teaching of US’138 and US’068 is silent about the surface area of the silica coated Zinc oxide and the composite pigment comprising a mixture of nanorods and multifaceted morphology, the combined teaching of US’138 and US’068 discloses a substantially identical process. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
In the alternative, US’138 and US’068 is silent  about the  silica  coated  ZnO particle  surface  area.
EP2088126B1(EP’126) discloses silica coated ZnO particles for coating composition; The BET specific surface area of the ultrafine zinc oxide produced by the method of the present invention is preferably 10 to 100 m2/g. If the BET specific surface area exceeds 100 m2/g, cohesion between the ultrafine zinc oxides becomes so strong that separating treatment of the coagulated particles, which requires much energy and time, may be needed. Furthermore, property deterioration may be progressed with the lapse of time. On the contrary, if it is less 5 than 10 m2/g, highly transparent product may not be obtained. The BET specific surface area is more preferably 10 to 70 m2/g ([0012];[0019-0020]; [0022] and [0033]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the coated ZnO oarticles havin the claimed surface area, motivated by the fact that EP’126 discloses that If the BET specific surface area exceeds 100 m2/g, cohesion between the ultrafine zinc oxides becomes so strong that separating treatment of the coagulated particles, which requires much energy and time, may be needed. Furthermore, property deterioration may be progressed with the lapse of time. On the contrary, if it is less 5 than 10 m2/g, highly transparent product may not be obtained([0012];[0019-0020]; [0022] and [0033]).
In the alternative, the combined teaching of US’138 and US’068 is silent about the composite pigment comprises a hollow core- shell structure.
US 20140256849(US’849) discloses a silicate-enclosed pigment composition pigment particles that are received in the core of hollow silicate shells. The pigment particles may be metal oxides, such as titanium dioxide, iron oxide, chromium III oxide, zinc oxide, antimony trioxide, and zirconium dioxide, organic pigments. By hollow, it is meant the silicate shells each define a core region in which other material, generally air, is received. The silicate-enclosed pigment composition is particularly suited for imparting substrate hiding and/or color (including white) to a coating composition ([0012]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the coated ZnO particles havin the claimed surface area, motivated by the fact that US 20140256849(US’849) discloses a silicate-enclosed pigment composition pigment particles that are received in the core of hollow silicate shells. The pigment particles may be metal oxides, such as titanium dioxide, iron oxide, chromium III oxide, zinc oxide, antimony trioxide, and zirconium dioxide, organic pigments. By hollow, it is meant the silicate shells each define a core region in which other material, generally air, is received. The silicate-enclosed pigment composition is particularly suited for imparting substrate hiding and/or color (including white) to a coating composition ([0012]).
The combined teaching of US’138, US’068 and US’849 is silent  about the claimed silica  coated  ZnO particle surface area.
EP2088126B1(EP’126) discloses silica coated ZnO particles for coating composition; The BET specific surface area of the ultrafine zinc oxide produced by the method of the present invention is preferably 10 to 100 m2/g. If the BET specific surface area exceeds 100 m2/g, cohesion between the ultrafine zinc oxides becomes so strong that separating treatment of the coagulated particles, which requires much energy and time, may be needed. Furthermore, property deterioration may be progressed with the lapse of time. On the contrary, if it is less 5 than 10 m2/g, highly transparent product may not be obtained. The BET specific surface area is more preferably 10 to 70 m2/g ([0012];[0019-0020]; [0022] and [0033]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the coated ZnO particles having the claimed surface area, motivated by the fact that EP’126 discloses that that If the BET specific surface area exceeds 100 m2/g, cohesion between the ultrafine zinc oxides becomes so strong that separating treatment of the coagulated particles, which requires much energy and time, may be needed and property deterioration may be progressed with the lapse of time. EP’126 discloses that if it is less 5 than 10 m2/g, highly transparent product may not be obtained ([0012];[0019-0020]; [0022] and [0033]).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim16, US’608 discloses that optionally surface-active substances may be present which increase the stability of the dispersion of the ZnO nanoparticles in the solvent ([0061]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim17, US’138 discloses that after the zinc oxide particles are coated with silica, liquid/solid separation is performed, whereby silica-coated zinc oxide fine particles can be isolated. Isolation may be effected through a customary separation method, such as filtration, centrifugal sedimentation, or centrifugal separation. After the step of solid/liquid separation, a drying step is performed, whereby silica-coated zinc oxide fine particles having a low water content are produced. Drying may be performed through a conventional drying method, such as natural drying, hot-air application, vacuum drying, or spray drying. Firing of the silica-coated zinc oxide fine particles is not particularly required. However, they may be used after firing (0075-0076]). Once the composite is formed, the composite may be separated from the reaction mixture by filtration or centrifugation. The composite may be washed with water and dried ([0105]).
Regarding claims 18 and 24-25, US’138 discloses zinc oxide coated with silica particles having a  size of  5-200 nm( [0019]) for coating or cosmetic ([0001]) made by the process comprising the following steps:
1) No particular limitation is imposed on the method of producing zinc oxide which serves as the raw material of the silica-coated zinc oxide fine particles, and any appropriate method may be used. Thus, there may be employed zinc hydroxide obtained by neutralizing an aqueous solution of a water-soluble salt such as zinc sulfate or zinc chloride. The average primary particle size of zinc oxide particles which serve as raw material is preferably 1 nm to 200 nm, more preferably 5 nm to 120 nm. The average secondary particle size is preferably 0.5 micron or less ([0067-0068]).
2) a suspension containing starting zinc oxide particles, water, an organic solvent, and an alkali is prepared, and then tetraalkoxysilane diluted with an organic solvent is added dropwise at a constant rate of addition. The pH of the composition for forming silica coating should be alkaline during film formation, in order to attain a satisfactory density of coating (pH >7)([0070] and [0074]).
 The examples of the alkali used in the composition for forming silica film include, but are not limited to, inorganic alkalis such as ammonia, sodium hydroxide, and potassium hydroxide; inorganic alkali salts such as ammonium carbonate, ammonium hydrogencarbonate, sodium carbonate, and sodium hydrogencarbonate; organic alkalis such as monomethylamine, dimethylamine, trimethylamine, monoethylamine, diethylamine, triethylamine, pyridine, aniline, choline, tetramethylammonium hydroxide, and guanidine; and organic alkali salts such as ammonium formate, ammonium acetate, monomethylammonium formate, dimethylammonium acetate, pyridin lactate, guanidinoacetic acid, and anilin acetate.([0057]).
US’138 is silent about mixing Zinc salt with the claimed base such as potassium hydroxide.
US’068 discloses potassium hydroxide is used in making ZnO particles from Zinc salt ([0177]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the potassium hydroxide with znic salt to make the ZnO particles, motivated by the fact that US’138 discloses that no particular limitation is imposed on the method of producing zinc oxide which serves as the raw material of the silica-coated zinc oxide fine particles, and any appropriate method may be used ([0067-0068]) and US’068 discloses that potassium hydroxide is used in the general Procedure for the Preparation of Zinc Oxide ([0177]).
Although the combined teaching of US’138 and US’068 is silent about the surface area of the silica coated Zinc oxide and the composite pigment comprising a mixture of nanorods and multifaceted morphology, the combined teaching of US’138 and US’068 discloses a substantially identical process. It has been held that “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established”. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977).The Examiner respectfully submits that although the prior art combination does not disclose the claimed properties, the claimed properties are deemed to naturally flow from the structure in the prior art combination, since the prior art combination teaches an invention with a substantially similar structure and chemical composition as the claimed invention. The burden is on the Applicants to prove otherwise. Furthermore, the Examiner respectfully submits that the U.S. Patent Office is not equipped with analytical instruments to test prior art compositions for the infinite number of ways that a subsequent applicant may present previously unmeasured characteristics. When as here, the prior art appears to contain the substantial ingredients and applicant's own disclosure supports the suitability of the prior art composition as the inventive composition component, the burden is properly shifted to applicant to show otherwise.
In the alternative, US’138 and US’068 is silent  about the  silica  coated  ZnO particle  surface  area.
EP2088126B1(EP’126) discloses silica coated ZnO particles for coating composition; The BET specific surface area of the ultrafine zinc oxide produced by the method of the present invention is preferably 10 to 100 m2/g. If the BET specific surface area exceeds 100 m2/g, cohesion between the ultrafine zinc oxides becomes so strong that separating treatment of the coagulated particles, which requires much energy and time, may be needed. Furthermore, property deterioration may be progressed with the lapse of time. On the contrary, if it is less 5 than 10 m2/g, highly transparent product may not be obtained. The BET specific surface area is more preferably 10 to 70 m2/g ([0012];[0019-0020]; [0022] and [0033]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the coated ZnO oarticles havin the claimed surface area, motivated by the fact that EP’126 discloses that If the BET specific surface area exceeds 100 m2/g, cohesion between the ultrafine zinc oxides becomes so strong that separating treatment of the coagulated particles, which requires much energy and time, may be needed. Furthermore, property deterioration may be progressed with the lapse of time. On the contrary, if it is less 5 than 10 m2/g, highly transparent product may not be obtained([0012];[0019-0020]; [0022] and [0033]).
In the alternative, the combined teaching of US’138 and US’068 is silent about the composite pigment comprises a hollow core- shell structure.
US 20140256849(US’849) discloses a silicate-enclosed pigment composition pigment particles that are received in the core of hollow silicate shells. The pigment particles may be metal oxides, such as titanium dioxide, iron oxide, chromium III oxide, zinc oxide, antimony trioxide, and zirconium dioxide, organic pigments. By hollow, it is meant the silicate shells each define a core region in which other material, generally air, is received. The silicate-enclosed pigment composition is particularly suited for imparting substrate hiding and/or color (including white) to a coating composition ([0012]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the coated ZnO particles havin the claimed surface area, motivated by the fact that US 20140256849(US’849) discloses a silicate-enclosed pigment composition pigment particles that are received in the core of hollow silicate shells. The pigment particles may be metal oxides, such as titanium dioxide, iron oxide, chromium III oxide, zinc oxide, antimony trioxide, and zirconium dioxide, organic pigments. By hollow, it is meant the silicate shells each define a core region in which other material, generally air, is received. The silicate-enclosed pigment composition is particularly suited for imparting substrate hiding and/or color (including white) to a coating composition ([0012]).
The combined teaching of US’138, US’068 and US’849 is silent  about the claimed silica  coated  ZnO particle surface area.
EP2088126B1(EP’126) discloses silica coated ZnO particles for coating composition; The BET specific surface area of the ultrafine zinc oxide produced by the method of the present invention is preferably 10 to 100 m2/g. If the BET specific surface area exceeds 100 m2/g, cohesion between the ultrafine zinc oxides becomes so strong that separating treatment of the coagulated particles, which requires much energy and time, may be needed. Furthermore, property deterioration may be progressed with the lapse of time. On the contrary, if it is less 5 than 10 m2/g, highly transparent product may not be obtained. The BET specific surface area is more preferably 10 to 70 m2/g ([0012];[0019-0020]; [0022] and [0033]).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to make the coated ZnO particles having the claimed surface area, motivated by the fact that EP’126 discloses that that If the BET specific surface area exceeds 100 m2/g, cohesion between the ultrafine zinc oxides becomes so strong that separating treatment of the coagulated particles, which requires much energy and time, may be needed and property deterioration may be progressed with the lapse of time. EP’126 discloses that if it is less 5 than 10 m2/g, highly transparent product may not be obtained ([0012];[0019-0020]; [0022] and [0033]).
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claims 19-20, US’608 discloses that the amines is used . Preferred primary amines are amino alcohols such as ethanolamine, propanolamine, ether-containing amines such as 2-methoxyethylamine, 3-methoxypropylamine, polyethylene glycolamine, C.1-C20-alkylamines such as methylamine, butylamine or octadecylamine([0038]). Optionally surface-active substances may be present which increase the stability of the dispersion of the ZnO nanoparticles in the solvent ([0061]). A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Regarding claim 21, US’138 discloses that after the zinc oxide particles are coated with silica, liquid/solid separation is performed, whereby silica-coated zinc oxide fine particles can be isolated. Isolation may be effected through a customary separation method, such as filtration, centrifugal sedimentation, or centrifugal separation. After the step of solid/liquid separation, a drying step is performed, whereby silica-coated zinc oxide fine particles having a low water content are produced. Drying may be performed through a conventional drying method, such as natural drying, hot-air application, vacuum drying, or spray drying. Firing of the silica-coated zinc oxide fine particles is not particularly required. However, they may be used after firing (0075-0076]). The composite may be washed with water and dried ([0105]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHUANGYI ABU ALI whose telephone number is (571)272-6453. The examiner can normally be reached Monday - Friday, 8:00 am- 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571)270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHUANGYI ABU ALI/           Primary Examiner, Art Unit 1731